816 F.2d 682
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Walter RINARD, Plaintiff-Appellant,v.SECRETARY OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
No. 86-1529.
United States Court of Appeals, Sixth Circuit.
April 15, 1987.

Before KEITH, KENNEDY and RYAN, Circuit Judges.
PER CURIAM:


1
Appellant Walter Rinard appeals the district court's order affirming the Secretary's denial of social security disability benefits.  Upon examination of the briefs and record in this case, we AFFIRM based on the Honorable Richard A. Enslen's well-reasoned opinion.